NO. 07-10-00229-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

MARCH
14, 2011
 

 
WILLIAM EARNEST KIRKHAM, JR., APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 31ST DISTRICT COURT OF HEMPHILL
COUNTY;
 
NO. 2702; HONORABLE STEVEN RAY EMMERT, JUDGE

 

 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, William Earnest Kirkham,
Jr., was convicted of theft of property of the value of $1,500 and less than
$20,000,[1]
enhanced for punishment by proof of two prior felony convictions.[2]  Appellant was sentenced to serve 18 years in
the Institutional Division of the Texas Department of Criminal Justice.  Appellant has appealed the judgment of the
trial court.  We affirm.
            Appellant=s attorney has filed an Anders
brief and a motion to withdraw.  Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 498
(1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and
in his opinion, the record reflects no reversible error upon which an appeal
can be predicated.  Id.
at 744-45.  In compliance with High
v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978), counsel has candidly discussed why, under the controlling authorities,
there is no error in the trial court=s judgment. 
Additionally, counsel has certified that he has provided appellant a
copy of the Anders brief and motion to withdraw and appropriately
advised appellant of his right to file a pro se response in this matter.  Stafford v. State,
813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his
right to file a pro se response. 
Appellant has not filed a response.
By his Anders
brief, counsel raises grounds that could possibly support an appeal, but
concludes the appeal is frivolous.  We
have reviewed these grounds and made an independent review of the entire record
to determine whether there are any arguable grounds which might support an
appeal.  See Penson
v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d
300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsel=s motion to withdraw is hereby
granted and the trial court=s judgment is affirmed. [3]

 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
Do
not publish.  
 




[1] See Tex.
Penal Code Ann. § 31.03(a)
(West Supp. 2010).
 


[2] See Tex.
Penal Code Ann. § 12.42(a)(2) (West Supp. 2010).


[3]Counsel shall, within five days after
this opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review.  See Tex. R. App. P. 48.4.